Citation Nr: 0216167	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-04 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 29, 
2000, for service connection for non-Hodgkin's lymphoma, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
July 1970.  He died in October 2000, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO rating decision.  


FINDINGS OF FACT

1.  The veteran's active duty service from March 1966 to 
January 1970 included service in the Republic of Vietnam.

2.  The veteran filed claims for service connection for 
chronic lymphocytic leukemia and for adenocarcinoma in July 
1995; these claims were denied by an August 1995 rating 
decision, and the veteran did not appeal. 

3.  The veteran's claim for service connection for non-
Hodgkin's lymphoma was filed on September 29, 2000.

4.  The veteran died on October [redacted], 2000.

5.  By a rating decision dated on October 4, 2000, service 
connection for non-Hodgkin's lymphoma was granted by the RO, 
and the veteran was assigned a 100 percent disability rating, 
effective from September 29, 2000.
 
6.  The appellant filed a claim for accrued benefits in 
October 2000, well within one year after the veteran's death. 


CONCLUSION OF LAW

An effective date earlier than September 29, 2000, for a 
grant of service connection for non-Hodgkin's lymphoma, for 
purposes of accrued benefits, is not warranted. 38 U.S.C.A. 
§§ 5110, 5121 (West 1991 & Supp. 2002); 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 3.500, 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for accrued benefits

Federal statutes make no provision for the payment of 
disability compensation to survivors, and survivors may not 
pursue disability compensation claims of a veteran, even as 
heirs to the veteran's estate.  See Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016 
(1999).  Instead, Congress has established a procedure 
whereby a statutorily limited amount of "accrued benefits" 
due to the deceased veteran during his or her lifetime could 
be recovered by designated individuals.

This scheme is codified at 38 U.S.C.A. § 5121(a), which 
allows benefits accrued within two years before the veteran's 
death to be paid first to the surviving spouse, then to any 
surviving children, surviving parents, and in some cases to 
the person who bore the expense of the veteran's last 
sickness and burial.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2002).  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  The implementing regulation, at 38 C.F.R. 
§ 3.1000(a), provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed two years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid to that person's surviving 
spouse.

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, supra, 102 
F.3d at 1242.  Accrued benefits, in contrast to 
"death benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death." Id. (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.CA. § 5310); see Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 1991).  In this case, 
the appellant submitted an application for accrued benefits 
in October 2000, the same month as the veteran's death.  
Accordingly, the appellant's claim for accrued benefits was 
filed in a timely manner.

At the time of the veteran's death, he had claims pending for 
entitlement to service connection for non-Hodgkin's lymphoma, 
for entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person, 
and for Dependents' Educational Assistance.  Indeed, the day 
after he passed away, the RO issued a rating decision 
granting entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another 
person, and for Dependents' Educational Assistance.  By the 
same rating decision, the RO also granted service connection 
for non-Hodgkin's lymphoma, and a 100 percent rating was 
assigned effective from September 29, 2000.  

The appellant is essentially claiming that service connection 
for non-Hodgkin's lymphoma (and its attendant 100 percent 
rating) should have been granted significantly earlier; that 
is, back in 1994 (when the veteran was initially treated for 
cancer and had first sought service connection), and that she 
should derivatively be entitled to accrued benefits.     

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  This statutory provision is implemented by a 
regulation which generally provides that the effective date 
for disability compensation will be the date of receipt of 
the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2002).  The date of entitlement to 
an award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2)(i) (2002).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151 (2002).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) 
(2002); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2002). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116.  Effective December 27, 2001, there was a 
change in this statute.  However, because this statute was 
not in effect until after the veteran's death, the Board will 
not further discuss or consider the change in the law.  

At the time of the veteran's death, a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309, was considered to have been incurred in service 
under certain circumstances even though there is no evidence 
of such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a) was considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 2000) ; 38 C.F.R. § 3.307(a) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
had a disease listed at § 3.309(e) was presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii)(2000). 

The last date on which a veteran was presumed to have been 
exposed to an herbicide agent was the last date on which he 
or she served in the Republic of Vietnam during the Vietnam 
era.  "Service in the Republic of Vietnam" included service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2000).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, non-Hodgkin's lymphoma 
(among other named diseases) was to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii)(2000) were 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) were also satisfied.  38 
C.F.R. § 3.309(e) (2000).  The diseases listed at 38 C.F.R. 
§ 3.309(e) generally had to become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

In this case, the veteran's DD Form 214 indicates that he had 
active duty from March 1966 to January 1970, which included 
service in the Republic of Vietnam.

He submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) on July 11, 1995.  On this 
application form, the veteran indicated that he was seeking 
service connection for chronic lymphatic leukemia and for 
adenocarcinoma, both allegedly due to exposure to herbicides.  
He did not mention non-Hodgkin's lymphoma on the claims form.

With his claims form, the veteran submitted private medical 
records (some of which were initialed by Thomas W. Brown, 
M.D.) which reflected that beginning in November 1994, he 
began seeking medical treatment after vaguely feeling weak 
and "washed out."  Following a series of examinations, 
tests, and bone marrow biopsies, he was eventually diagnosed 
as having chronic lymphocytic leukemia and adenocarcinoma of 
undetermined primary origin (but thought to probably of 
gastric origin).  

These records also included an undated bone marrow biopsy 
report which revealed some slightly immature lymphocytes in 
the peripheral smear.  The aspirate was somewhat dilute but 
did show an increase in lymphocytes.  Many of the lymphocytes 
appeared immature, while others appeared to be well matured.  
An iron stain was also dilute but traces of iron were seen.  
The biopsy was considered very atypical with increased 
reticulan fibers and increased cellularity.  The cells also 
appeared somewhat atypical; some spots were consistent with a 
chronic lymphocytic leukemia pattern, while in other spots 
more of a myelofibrosis pattern was seen.  The diagnoses at 
the conclusion of this biopsy report included chronic 
lymphocytic leukemia and "possible secondary finding of 
lymphoma?"  

The records also reflected that the bone marrow specimen was 
subsequently sent to the Mayo Clinic, which essentially ruled 
out lymphoma and confirmed the diagnoses of chronic 
lymphocytic leukemia and adenocarcinoma.  None of the medical 
records submitted by the veteran with his July 1995 claim for 
service connection specifically included or otherwise 
referenced a diagnosis of non-Hodgkin's lymphoma.  

By an August 1995 rating decision, the RO denied service 
connection for chronic lymphocytic leukemia and for mucinous 
adenocarcinoma of undetermined origin, probably gastric.  In 
considering the veteran's claim, the RO reviewed the 
veteran's service medical records, as well as the private 
medical records submitted at the time of his claim.  The 
veteran was advised of this rating decision in a letter dated 
in August 1995, and he did not appeal it.  The Board 
concludes that the August 1995 rating decision is final.  
This is so because the veteran did not file a notice of 
disagreement with that decision within one year.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103 (2002).  

On a written statement associated with the claims file on 
September 29, 2000, the veteran acknowledged that he had 
previously (in 1995) sought service connection for chronic 
lymphocytic leukemia and adenocarcinoma.  However, he stated 
that he was now seeking service connection for non-Hodgkin's 
lymphoma due to exposure to herbicides in Vietnam.  He 
indicated that a physician had advised him that he had 
actually had non-Hodgkin's lymphoma as far back as 1994.  

With this new claim, the veteran submitted private medical 
records dated in September 2000 which confirmed that he was 
being treated for diagnosed end-stage non-Hodgkin's lymphoma.  
Among these records was a letter dated on September 19, 2000, 
from Dr. Brown, who reported that the veteran presented in 
1994 with some abnormalities noted by a local physician.  
According to Dr. Brown, the veteran probably had chronic 
lymphocytic leukemia at that time.  However, a bone marrow 
biopsy and aspiration revealed adenocarcinoma in the 
veteran's bone marrow, and this was confirmed by the Mayo 
Clinic.  Dr. Brown noted that the veteran also had increased 
white count at that time consistent with a chronic 
lymphocytic leukemia/early lymphoma type process, but that 
this was considered less important than the adenocarcinoma.

In his letter, Dr. Brown also reiterated that although the 
focus of the veteran's treatment in 1994-1995 was on his 
adenocarcinoma, he did have an abnormality in his lymphocytes 
which suggested a chronic lymphocytic leukemia-type process.  
The veteran apparently presented in August 1996 with bulky 
nodes which, although not biopsied, were felt to reflect the 
transformation of the leukemia to lymphoma.  According to Dr. 
Brown, the veteran's lymphoma then became more obvious with 
bulky adenopathy as documented on multiple CT scans beginning 
in at least 1996.  Dr. Brown confirmed that at the time of 
writing this letter, the veteran was suffered with end stage 
CD-2 positive non-Hodgkin's lymphoma.  

Unfortunately, the veteran died at home on October [redacted], 2000.  
The certificate of death reflects that the immediate and sole 
cause of death was non-Hodgkin's lymphoma.  No autopsy was 
performed.  

The RO, obviously unaware that the veteran had died, issued a 
rating decision on October 4, 2000, which, in pertinent part, 
granted service connection for non-Hodgkin's lymphoma and 
assigned a 100 percent rating for this disability effective 
from September 29, 2000.   

In written statements filed in October 2000, the appellant 
asserted that the effective date of the 100 percent rating 
for service-connected non-Hodgkin's lymphoma should have been 
in 1994, and that she should derivatively be entitled to 
accrued benefits.

In a Form 9 submitted in January 2001, the appellant asserted 
that Dr. Brown had told her that he had misdiagnosed the 
veteran in 1994 (i.e., that the veteran had had non-Hodgkin's 
lymphoma all along).  The appellant also asserted that the 
veteran was never called in by the VA for an Agent Orange 
examination, which might have revealed the non-Hodgkin's 
lymphoma.  

At a January 2002 local hearing, the appellant testified that 
the veteran had been first diagnosed as having non-Hodgkin's 
lymphoma in 1996, but reasserted that he had previously (in 
1994) been misdiagnosed by Dr. Brown as having chronic 
lymphocytic leukemia and adenocarcinoma.  

The claims file includes a letter dated on January 17, 2002, 
in which Dr. Brown wrote as follows:

[The veteran] was initially diagnosed 
with non-Hodgkin's lymphoma associated 
with a lymphocytosis and abnormal cells 
in the bone marrow which according to the 
Mayo Clinic did show staining for 
adenocarcinoma.  This was initially 
described back in November 1994.  His 
lymphomatous cells were CD-20 positive 
and he was treated with a non-Hodgkin's 
lymphoma type regimen of chemotherapy and 
did respond to treatment for several 
years.  He finally expired from 
progressive lymphoma.   

After receiving this letter, the RO forwarded the claims file 
to a VA physician for an opinion as to whether it was at 
least as likely as not that the veteran was misdiagnosed 
(i.e., that he should have been diagnosed as having non-
Hodgkin's lymphoma in 1994).  

In March 2002, a VA physician wrote the following:

It should be noted that this deceased 
veteran was treated for his malignacny 
[sic] by the Hematologist/oncologist Dr. 
Thomas Brown . . . I am unable to give 
any further opinion other than agreeing 
with what he reports in his letter for 
January 17, 2002.  

The Board has considered entitlement to an earlier effective 
date under 38 C.F.R. § 3.400(b)(2), but finds no basis for an 
earlier effective date.  Despite what Dr. Brown inaccurately 
stated in his January 2002 letter (written over six years 
after the treatment in question), there was nothing in the 
medical records submitted to the RO in 1995 which indicated 
that the veteran had been diagnosed as having non-Hodgkin's 
lymphoma.  In fact, the veteran himself clearly indicated in 
his September 2000 statement that he had previously sought 
(in 1995) service connection for chronic lymphocytic leukemia 
and adenocarcinoma, and that he was now seeking service 
connection for non-Hodgkin's lymphoma.  While it may be true 
that the veteran's chronic lymphocytic leukemia ultimately 
developed into non-Hodgkin's lymphoma, as suggested by Dr. 
Brown in his September 2000 letter, no such diagnosis was 
contained in the records presented to the RO in 1995.  
Indeed, Dr. Brown (in his September 2000 letter) first 
indicated that the earliest medical evidence of non-Hodgkin's 
lymphoma was in 1996.

There is simply no legal basis to permit assigning an 
effective date prior to the date of the veteran's claim on 
September 29, 2000.  This case does not involve a claim filed 
within a year of separation from service.  Even if it were 
true that the veteran's non-Hodgkin's lymphoma was first 
manifest in 1996 or 1994, the facts clearly establish that 
the first claim for service connection for non-Hodgkin's 
lymphoma was filed by the veteran on September 29, 2000.  The 
diagnosis and treatment of the veteran's non-Hodgkin's 
lymphoma was entirely through private care providers.  The 
earliest notice VA had of an actual diagnosis of non-
Hodgkin's lymphoma was in medical records submitted by the 
veteran in September 2000, and the RO acted promptly to 
assist him to establish entitlement to service connection at 
that time.  Thus, because the standard for earlier effective 
date claims is essentially "date of claim or date 
entitlement arose, whichever is later," the earliest 
effective date claim assignable here is September 29, 2000.  
It follows that the appellant's claim for accrued benefits 
based upon an earlier effective date for service connection 
must be denied.

The Board acknowledges that, in a May 2002 supplemental 
statement of the case, the RO reconstrued the issue on appeal 
as being whether the October 2000 rating decision was clearly 
and unmistakably erroneous in assigning the effective date of 
September 29, 2000, for non-Hodgkin's lymphoma.  The 
appellant's representative construed the issue similarly in 
an October 2002 written brief presentation. 

As an initial matter, the Board notes that an allegation of 
clear and unmistakable error (CUE) is a different avenue by 
which to achieve the same end: an earlier effective date for 
the award.  Flash v. Brown, 8 Vet. App. 332 (1995).  It is 
actually less advantageous for the appellant to seek accrued 
benefits on a CUE theory, as the standard of clearly and 
unmistakably erroneous is clearly more difficult to prove 
than that of a claim for earlier effective date (date of 
claim or date entitlement arose, whichever is later).  

Regardless, the appellant does not have standing to assert 
CUE in the prior RO decision because she was not a party to 
that decision.  See 38 U.S.C.A. § 5109A (West Supp. 2002); 38 
C.F.R. § 3.105(a) (2002); Haines v. West, 154 F.3d at 1301 
(claimant for accrued benefits has no standing under law to 
claim CUE in a prior rating decision that involved only the 
deceased veteran).  Even if, assuming arguendo, that the 
appellant had standing to assert CUE, the claim would fail 
because (as detailed above) nothing in the evidence submitted 
to the RO in 1995 indicated that (a) the veteran was seeking 
service connection for non-Hodgkin's lymphoma, or that (b) he 
had been diagnosed as having non-Hodgkin's lymphoma.  

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (2002).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for accrued benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
The appellant filed a formal claim for accrued benefits (VA 
Form 21-534) in October 2000. 

VA must provide the appellant and her representative notice 
of required information and evidence not previously provided 
that is necessary to substantiate the claim for accrued 
benefits.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The RO sent the appellant a rating 
decision in December 2000, a statement of the case in May 
2001, and a supplemental statement of the case in May 2002.  
These documents together listed the evidence considered, the 
legal criteria for determining whether accrued benefits could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate her claim.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the appellant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, the RO has 
obtained and reviewed the medical records on file at the time 
service connection was originally denied in August 1995, and 
has also reviewed medical records (including letters from Dr. 
Brown) submitted by the appellant.  The appellant has not 
indicated that there are any outstanding records to be 
considered. 

The appellant and her mother testified at a local hearing in 
January 2002. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002) [emphasis added].  

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. §  
5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

In a case such as this (which essentially turns on what was 
condition the veteran sought service connection for in 1995, 
and what was the evidence on file at the time the RO issued 
its August 1995 rating decision), the Board does not believe 
a medical opinion is necessary.  Regardless, the Board notes 
that the RO did seek a VA medical opinion as to whether it 
was at least as likely as not that the veteran's non-
Hodgkin's lymphoma had been misdiagnosed in 1994.  The 
opinion of a VA physician was obtained in March 2002, and has 
been reviewed. 

The applicable requirements of the VCAA have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  The Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the appellant 
because the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.

ORDER

Entitlement to an effective date earlier than September 29, 
2000, for service connection for non-Hodgkin's lymphoma, for 
purposes of accrued benefits, is denied.



		
Mary Gallagher
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

